NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CONSTRUCTION EQUIPMENT COMPANY
2G10- 1507
(ReexaInination No. 90/0O8,447)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
oN MoT1oN _
ORDER
The Director of the United States Patent and Trade-
mark Office moves for a 14-day extension of tin1e, until
March 21, 2011, to file his brief
Upon consideration thereof
I'r Is ORDERED THAT:
The motion is granted No further extensions should
be anticipated.

IN RE CONSTRUCTION EQUIPMENT
2
FoR THE CoURT
 0 3  /s/ Jan Horba1y
Date
ccc Peter E. Heuser, Esq.
Raymond T. Cheu, Esq.
s21
J an Horba1y
C1erk
Fl b
u.s. cover oi?EAPPEALs mm
1'HE FEDEnAL crRcu11
ma 03 2011
lAl||*.9RBN.Y-
C|.U